MR CHIEF JHSTICE BRANTLY
delivered tbe opinion of tbe court.
On December 29, 1902, one E. C. Woodward applied to this court for an order permitting bim to practice as an attorney and counselor at law in the courts of this state. Tbe application was made under tbe provisions of tbe statute (Section 394, Code of Civil Procedure) and tbe rules of this court (Rule XXII) permitting attorneys from other jurisdictions, after acquiring residence in this state, to be admitted to practice upon tbe production of a license from tbe proper authorities of such other jurisdiction, with satisfactory evidence of good moral character. Tbe applicant presented a license granted by tbe supreme court of tbe state of Nebraska, together ivitb evidence of bis good moral character and standing at tbe bar of bis native state. He also presented certificates of good moral character *356from reputable attorneys of tbis state. Among tbe certificates thus presented was a letter, ostensibly signed by Fox & Fox, a firm of reputable attorneys residing and practicing at Ned Lodge in tbis- state. Tbis letter contained statements very bigbly commendatory of tbe character and qualifications of tbe applicant, and, upon tbe faith of it and other evidence produced, Mr. Woodward was granted tbe order applied for. During tbe afternoon of tbe same day, information was brought to tbe members of tbe court that tbe letter signed “Fox & Fox” was a forgery. Thereafter, on January 5th, tbe matter was formally presented to tbe court by Ex-Associate Justice E. Lee Word, with affidavits of both members of tbe firm of Fox & Fox, and also of their stenographer, showing that tbe letter was in fact a forgery. Thereupon an order was entered citing 'Mr. Woodward to appear before tbis court on January 12th to show cause why be should not be deprived of bis license. In obedience to tbis citation, Mr. Woodward appeared, and made answer that be bad himself written tbe letter and subscribed thereto tbe firm name of Fox & Fox, thinking at tbe time be did so that one or both members of tbe firm would ratify bis action. Ilis conviction that tbis would be done was based upon tbe intimate relations which be stated bad theretofore existed between him and tbe members of tbe firm of Fox and Fox.
It is hardly conceivable under the circumstances, why tbe ■applicant should have been guilty of this fraudulent behavior. Among bis recommendations were several signed by reputable members of tbe bar, both of this state and tbe state of Nebraska, sufficient in substance to warrant favorable action upon bis application. His conduct can be explained only upon tbe theory that be is wholly destitute of those sentiments of honor and integrity which high-minded lawyers should always possess, and which should always characterize their conduct toward their clients, their fellow members of the bar, and the courts before which they practice from day to day. Without discussing the question whether the unauthorized use of the name of another in writing subjects the applicant.to a criminal prosecution, or whether under the circumstances the applicant should have *357been punished as for contempt, it is sufficient to say that, had the matter been brought to the attention of the court at the time the application was made, the license would have been denied upon the ground of total unfitness of the applicant. This being true, and the court being now informed of the fraud, the order granting the license will be revoked.
At the hearing the applicant stated that he was led into the fault by his conviction that one or both members of the firm of Pox & Fox, owing to the intimate relations existing between the members of the firm and himself, would ratify his unauthorized use of their name as soon as it was brought to their knowledge, and that as soon as he met the senior member of the firm he frankly stated to him what he had done, but was astonished that the desired ratification was withheld. Conceding this to be true, we do not think that a person whoi is so regardless of the rights of others and of his duty to this court should be permitted to occupy a relation in which his duties require the highest degree of honesty and fidelity. We are not prepared to' say that, even had the members of the firm of Fox & Fox ratified the unauthorized use of their name after the fraud was perpetrated upon this court, we would be willing to permit the applicant to remain upon the roll of attorneys. He was guilty, not only of a fraud upon the firm of Fox & Fox, but also upon this court, and jFat, too, upon the very threshold of the professional life upon which he expected to enter.
The order made and entered on December 29, 1902, admitting F. C. Woodward to the practice of law in the courts of this state, is revoked, and it is ordered that his name be stricken from the roll of attorneys and conunselors at law.